In a turnover proceeding pursuant to CPLR 5225 (b), the petitioner appeals from an order of the Supreme Court, Nassau County (Yachnin, J.), dated July 17, 1987, which denied its motion for summary judgment.
Ordered that the appeal from so much of the order as denied that branch of the motion which was for summary judgment against Fidelity New York Savings and Banking Center is dismissed, without costs or disbursements, as that aspect of the matter has been settled pursuant to stipulation dated November 4, 1987; and it is further,
Ordered that so much of the order as denied that branch of the motion which was for summary judgment against Maria Franzese is affirmed, without costs or disbursements, for reasons stated by Justice Yachnin at the Supreme Court. Lawrence, J. P., Rubin, Fiber and Balletta, JJ., concur.